                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. 2:18-cv-00412-AG (MAA)                                            Date: October 23, 2018
Title         Marco Damian v. E. Breen, et al.



Present: The Honorable:        MARIA A. AUDERO, U.S. Magistrate Judge


                     Cheryl Wynn                                            N/A
                     Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Petitioner:                    Attorneys Present for Respondent:
                      N/A                                                   N/A

Proceedings (In Chambers):              Order to Show Cause Why the Court Should Not Vacate
                                        the Order Denying Defendants’ Motion to Dismiss the
                                        Complaint (ECF No. 13)

      On September 7, 2018, Plaintiff Marco Damian (“Plaintiff”) filed: (1) a Motion for Leave to
Amend the Complaint (“Motion for Leave,” ECF No. 19); and (2) an Opposition (“Opposition,”
ECF No. 18) to Defendants Dr. E. Breen’s and Dr. L. Sprague’s (“Defendants”) Motion to Dismiss
the Complaint (“Motion to Dismiss,” ECF No. 13).

        On September 19, 2018, the Court issued an Order denying Plaintiff’s Motion for Leave and
Defendants’ Motion to Dismiss. (“Order,” ECF No. 20.) The Court also ordered Plaintiff to refile
the Motion for Leave, attaching the proposed First Amended Complaint, no later than fourteen (14)
days after the date of the Order. (Id.) To date, Plaintiff has not refiled the Motion for Leave with
attached proposed First Amended Complaint. Therefore, the original Complaint (ECF No. 1)
remains Plaintiff’s operative pleading for this lawsuit.

        The Court ORDERS the following:

        (1)       Plaintiff is ORDERED TO SHOW CAUSE by November 13, 2018 why the Court
                  should not vacate the Order denying Defendants’ Motion to Dismiss (ECF No. 20).

        (2)       If Plaintiff refiles the Motion for Leave, attaching the proposed First Amended
                  Complaint, on or before November 13, 2018, this Order to Show Cause will be
                  discharged. If so, then Defendants must file and serve an Opposition to the refiled
                  Motion for Leave, or Notice of Non-Opposition, no later than seven (7) days after



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. 2:18-cv-00412-AG (MAA)                                           Date: October 23, 2018
Title         Marco Damian v. E. Breen, et al.


                  service of the refiled Motion for Leave. Failure to respond to the refiled Motion for
                  Leave may be construed as consent to the granting of the Motion. C.D. Cal. L.R. 7-
                  12.

        (3)       If Plaintiff does not respond to this Order to Show Cause by November 13, 2018,
                  then the Court will vacate the Order denying Defendants’ Motion to Dismiss (ECF
                  No. 20). As Plaintiff already has filed an Opposition to the Motion to Dismiss (ECF
                  No. 18), Defendants may file and serve an optional Reply no later than November
                  27, 2018. Defendants’ Motion to Dismiss will stand submitted for decision upon
                  receipt of the Reply or upon expiration of Defendants’ time to file the Reply.

It is so ordered.




                                                                   Initials of Preparer         cw




CV-90 (03/15)                            Civil Minutes – General                           Page 2 of 2
